UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2017 Commission file number 333-199108 SUMMIT NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada(State or other jurisdiction of incorporation or organization) Jaunciema gatve 40, Ziemeļu rajons, Rīga, LV-1023, Latvia (Address of principal executive offices, including zip code.) (775) 572-8824(Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5,000,000 shares as of March 21, 2017. ITEM 1. FINANCIAL STATEMENTS SUMMIT NETWORKS INC. Balance Sheet January 31, July 31, (Unaudited) (Audited) ASSETS Current Assets Cash Total Current Assets $ $ Other Assets Property & Office Equipment, net Deferred Tax Asset - TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Due to related party Accounts payable - - Accrued expenses Total Liabilities $ $ Stockholders' Equity Common stock, ($0.001 par value, 75,000,000 shares authorized; 5,000,000 shares issued and outstanding as of January 31, 2017 and July 31, 2016 Additional Paid in Capital Income (deficit) accumulated during development stage ) ) Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ See Notes to Financial Statements. 2 SUMMIT NETWORKS INC. Statement of Operations (Unaudited) For the For the For the For the Three Months Ended Three Months Ended Six Months Ended Six Months Ended January 31, January 31, January 31, January 31, Sales $ Cost of Goods Gross Profit Selling, General & Administrative Expenses Income from operations ) Other income (expenses) - Income before income taxes ) Income tax benefit - Net Income (Loss) Basic and diluted earnings per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See Notes to Financial Statements. 3 SUMMIT NETWORKS INC. Statement of Cash Flows (Unaudited) For the For the Six Months Ended Six Months
